Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          This office action is in response to communication filed 2/23/22. 
Response to Amendment
            The examiner acknowledges the amendment of claims 1 and the cancellation of claim 19. 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of Jamaly et al. US Patent Application Publication 20180367209.

      Regarding claim 1, Behairy teaches a presence detection system for detecting the presence of a wireless user device within a strict wireless zone and subsequently triggering a desired action, the system comprising:

a database storing identifying information for at least one wireless user device in association with
instructions for initiating a desired action upon detecting that the wireless user device enters the strict wireless zone (paragraph 047,049);

a set of one or more leaky feeder antennas connected to a transmission source, wherein the radiation patterns of the set of leaky feeder antennas defines the strict wireless zone (paragraph 039,040, 0132);

a processor for determining whether the wireless user device is within the strict wireless zone based upon
the strength of at least one of the signals received by the wireless device from the set of one or more leaky feeders or received by the set of one or more leaky feeders from the wireless device (paragraph 0132-0134, the mobile device is detected based on the power transmitted by the leaky feeder antenna);
and a control unit for triggering the desired action based upon a determination by the processor that the wireless user device is within the strict wireless zone (access control function is performed based on the detection of the mobile device, paragraph 039-040). Behairy teaches the use of multiple antennas and each antenna provide coverage in a particular area (paragraph 038). Behairy teaches replacing antenna 106 with a leaky feeder cable  in order to define a boundary of the coverage area  in order to control the wireless communication of the mobile device in a particular area (paragraph 0132). Behairy also teaches replacing one or more antenna with leaky feeder cable (paragraph 0135) but is not explicit in teaching having a second feeder antenna. Jamaly in an analogous art teaches the use of multiple feeder antenna that include a first and second leaky feeder antenna and each antenna provide coverage in a particular area (Fig. 3A, paragraph 061).
	It would have been obvious to one of ordinary skill in the art to modify the system of Behairy as disclosed by Jamaly at the time of the invention  because such modification provides an improvement in the coverage provided by the antennas and allow each antenna to be controlled to provide a different radiation property and further restricting radiation to a particular area. 





        Regarding claim 7, Behairy et al. teaches the desired action includes redeeming
a ticket for entry associated with the wireless user device for an event associated with the set of one or more leaky feeder antennas (the coverage area is associated with a movie theatre and access is granted based on the list of privileges maintained at the server, paragraph 039, 047).
           Regarding claim 9, Behairy teaches the desired action includes permitting the user associated with the wireless user device to enter a restricted access area located adjacent to the strict wireless zone (paragraph 039).
           





Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of Jamaly et al. US Patent Application Publication 20180367209 and further in view of Cai et al. US Patent Application Publication 20160352001.
           Regarding claim 2-5, Behairy is silent on teaching at least one leaky feeder antenna
within the set of one or more leaky feeder antennas has a planar structure. Cai et al. in an analogous art teaches the use of a planar leaky feeder antenna (paragraph 04,fig. 2). Cai teaches each leaky feeder antenna within the set of one or more leaky feeder antennas has a plurality of opening slots (11, fig 1), wherein each opening  slot allow radiofrequency energy to escape in a directed beam only at that position. and at least one leaky feeder antenna within the set of one or more leaky feeder antennas includes at least three opening slots (paragraph 037). Cai teaches at least one leaky feeder antenna within the set of one or more leaky feeder antennas includes at least four opening slots (11, fig. 1, paragraph 037).


	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Behairy in view of Jamaly as disclosed by Cai et al. because such modification represents the substitution of one particular shaped leaky feeder antenna for another producing the predictable result of providing a coverage area in which radiation from the leaky feeder antenna can be detected. 

    Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of Jamaly et al. US Patent Application Publication 20180367209 and further in view of Rankin US Patent Application Publication 20030100315.

            Regarding claim 6, Behairy is silent on teaching the desired action includes having the control unit populate a customer loyalty account associated with the wireless user device within a point of sale system. Rankin in an analogous art teaches a location based delivery of service system in which the  control unit populate a customer loyalty account associated with the wireless user device within a point of sale system (paragraph 025-026,031,033,040). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Behairy because the system of Behairy provide a type of service to a mobile device based on detecting the presence of the mobile device in a particular area and populate a customer loyalty account associated with the wireless user device within a point of sale system provides additional service to the mobile device based on the location in which the mobile device is located. 

     Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of Jamaly et al. US Patent Application Publication 20180367209 and further in view of Hardy US Patent Application Publication 20150172264
              Regarding claim 8, Behairy is silent on teaching the desired action includes logging the user associated with the wireless user device into a computer workstation located adjacent to or
within the strict wireless zone. Hardy in an analogous art teaches logging the user associated with the wireless user device into a computer workstation located adjacent to or within the strict wireless zone (paragraph 028-030).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Behairy in view of Jamaly as disclosed by Hardy because the system of Behairy teaches providing access control based  on detecting the presence of the mobile device in a particular area and logging the user associated with the wireless user device into a computer workstation located adjacent to or within the strict wireless zone improve the access control functions based on the detection of the mobile device in a particular area. 
  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of Jamaly et al. US Patent Application Publication 20180367209 and further in view of Desroches US Patent Application Publication 20170135587.
	Regarding claim 10, Behairy et al. teaches performing a desired action based on a wireless device   located adjacent to or within the strict wireless zone (paragraph 039-040) but is silent on teaching the desired action includes adjusting the height of a height adjustable table located adjacent to or within the strict wireless zone to a desired setting associated with the wireless user device. Desroches in an analogous art teaches adjusting the height of a height adjustable table located adjacent to or within a zone in which the user is determined to be located (paragraph 029-30).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Behairy in view of Jamaly as disclosed by Desroches because the system of Behairy providing a service based on the detection of the presences of a particular user in a zone and adjusting the height of a height adjustable table represent an improvement over the system of Behairy by further customizing a user’s environment based on the user’s preferences. 

  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of Jamaly et al. US Patent Application Publication 20180367209 and further in view of Armstrong et al. US Patent Application Publication 20160078264.
	Regarding claim 11, Behairy is silent on teaching the desired action includes completing the payment for a transaction using a payment method associated with the wireless user device using a point of sale terminal located adjacent to or within the strict wireless zone. Armstrong in an analogous art teaches completing the payment for a transaction using a payment method associated with the wireless user device using a point of sale terminal located adjacent to or within the strict wireless zone (paragraph 11, 16-17).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Behairy in view of Jamaly as disclosed by Armstrong because the system of Behairy teaches providing access control based  on detecting the presence of the mobile device in a particular area completing the payment for a transaction using a payment method associated with the wireless user device using a point of sale terminal represent an improvement over the system of Behairy by expanding the access control function provided by the system. 
	 
      Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behairy et al. US Patent Application Publication 20130217376 in view of  Jamaly et al. US Patent Application Publication 20180367209 and further in view of  Schmidt et al. US Patent Application Publication 20120011365.
 
           Regarding claim 12-15, Behairy teaches a first and a second leaky feeder antenna within said set of leaky feeder antennas (paragraph 039,040, 0132) but is not explicit in teaching each antenna is associated with a second antenna. Schmidt in an analogous art teaches each of the leaky feeder antenna is associated with a second antenna and for mesh network (paragraph 03-05,011), Schmidt et al. teaches the transmission source is a Bluetooth and 802.11 25 radio (paragraph 08). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Behairy in view of Jamaly as disclosed by Schmidt because such modification provides an improvement over the system of Behairy by improving the coverage area and provide a more reliable system for the detection of mobile devices. 

Allowable Subject Matter
Claims 16-18 and 20 are allowed.




Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683